Case:17-16652-TBM Doc#:70 Filed:08/07/19                Entered:08/07/19 14:19:05 Page1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO


In re:                                                          Case No. 17-16652-TBM

Daniel Lee Buxman aka fptr JLR Enterprises                              (Chapter 13)
ods PDS Services Inc.
Peggy Jo Burkey aka fptr JLR Enterprises ods         Honorable Judge Thomas B. McNamara
PDS Services Inc.,

         Debtors



                     ORDER ACCEPTING TERMS OF STIPULATION



        THE COURT, having reviewed the Stipulation to Resolve Motion for Relief from Stay
and Motion for Acceptance of Stipulated Terms submitted by the parties, and being fully advised
therein, hereby

         ORDERS that the Motion is granted, and the terms of the Stipulation are approved.

DATED: August 7, 2019                                BY THE COURT:



                                                     _____
                                                        ____
                                                           _ __
                                                             ____
                                                                _______
                                                                     ______
                                                                        ____
                                                                        __ ________
                                                                           ___ _____
                                                                                   ____
                                                                                   ____
                                                     ____________________________________
                                                                                      ___
                                                                                        ____
                                                                                          ____
                                                                                          __
                                                     U ited Stated Bankruptcy
                                                     Un
                                                     United         B nkru
                                                                    Ba     uptcy
                                                                               y Ju
                                                                                 JJudge
                                                                                    dge
                                                     Thomas B B. McNamara




                                                1
                                                                                         File No. CO-17-138071
                                                Stipulation to Resolve, Proposed Order, Case No. 17-16652-TBM
